PER CURIAM.
We are of the opinion that the demurrer to the petition for the adjudication of Ewing as a bankrupt should have 'been sustained because the petition omits to aver that any of the payments alleged to have been made by Ewing, the alleged bankrupt, to Bouvier, were made with intent to prefer Bouvier over his other creditors. We are also of the opinion that the averments in the petition of facts intended to show that the debt of Ewing to one of the petitioners was fraudulently contracted were impertinent, and should have been stricken out. The questions seem too clear to require discussion. '
The order overruling the demurrer is reversed, with costs, and with instructions to the court below to- make an order sustaining the demurrer, and, at its discretion, authorizing an amendment of the petition.